Per Curiam.
— This is an appeal from an interlocutory injunction order. Appellee’s complaint was filed February 28, 1916. On March 11, 1916, appellee filed a petition and bond for a temporary injunction. The injunctive order prayed for was granted on March 22, 1916, from which this appeal is prosecuted. The prayer for this appeal was granted, and the appeal bond was approved on March 30, 1916. The March term of the Marion Circuit Court ended March 31, 1916. The transcript was filed here on April 27, 1916. Appellee has filed a motion to dismiss the appeal because the transcript was not filed in this court during the March term of the Marion Circuit Court. This motion must be sustained. Shedd v. American Maize Products Co. (1910), 175 Ind. 86, 93 N. E. 447; Barney v. Elkhart County Trust Co. (1906), 167 Ind. 505, 79 N. E. 492; Natcher v. Natcher (1899), 153 Ind. 368, 55 N. E. 86. Appeal dismissed.
Note. — Reported in! 112 N. E. 891.